Citation Nr: 0100952	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  94-03 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disability, 
diagnosed as spondylosis of the lumbar spine with a small 
herniated disk lesion at L5-S1.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
to October 1972.

This appeal initially arose from a February 1993 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim 
for an increased rating for left brachial plexus neuritis-
which, at the time, was rated at the noncompensable level of 
0 percent.  The Board of Veterans' Appeals (Board) remanded 
this claim to the RO in April 1996 for further development 
and consideration.

In June 1998, while the case was on remand, the RO in 
Atlanta, Georgia, also denied an additional claim for service 
connection for a back disability, diagnosed as spondylosis of 
the lumbar spine with a small herniated disk lesion at L5-S1.  
Subsequently, in March 1999, after completing the development 
requested concerning the other claim for the left brachial 
plexus neuritis, the RO increased the rating for this 
disability from 0 to 20 percent, effective from January 12, 
1998.  The RO thereafter returned the case to the Board on 
the issues of whether the veteran was entitled to a rating 
higher than 0 percent for this disability prior to January 
12, 1998, and a rating higher than 20 percent thereafter, and 
whether he was entitled to service connection for the back 
disability.  It is observed that by way of a statement 
submitted by the veteran's representative in March 199, the 
veteran expressed his conformity with the 20 percent rating 
that was assigned by the RO for his brachial plexus neuritis.

The Board subsequently issued a decision in February 2000 
denying the claim concerning the ratings, prior and 
subsequent to January 12, 1998, for the left brachial plexus 
neuritis and remanding the claim of service connection for 
the back disability so the RO could schedule the veteran for 
a travel Board hearing.  It was noted that under the 
regulations it was permissible for him to request a hearing 
prior to the issuance of a statement of the case.  
 


The RO scheduled the travel Board hearing for September 11, 
2000, and apprised the veteran of this date, time, and 
location of it.  He initially indicated that he would appear 
for the hearing, but 4 days prior to the actual date of it, 
he contacted the RO through his representative and canceled 
his request for a travel Board hearing.  
See 38 C.F.R. § 20.704(e) (2000).  The RO returned the case 
to the Board.

In January 2000 the veteran's representative submitted 
arguments pertaining a claim for increased rating for 
brachial plexus neuritis.  However, since that issue is not 
currently on appeal before the Board, attention of the RO is 
called for any action deemed appropriate.


FINDINGS OF FACT

1.  In June 1998, the RO denied the veteran's claim for 
service connection for a back disability; the RO notified him 
of the decision on July 3, 1998, and apprised him of his 
procedural and appellate rights.

2.  The RO received a notice of disagreement from the veteran 
in September 1998 contesting the decision to deny his claim 
for service connection for the back disability.

3.  The RO mailed the veteran a statement of the case 
concerning this issue in March 1999, but he did not 
thereafter submit a timely substantive appeal concerning this 
claim and has failed to subsequently provide argument and or 
testimony with respect to timeliness of the appeal.


CONCLUSION OF LAW

As the veteran did not perfect an appeal concerning the issue 
of service connection for a back disability, the Board does 
not have jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305, 20.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Filing an appeal to the Board is a 3-step, sequential 
process.  Two of the steps are the veteran's responsibility, 
whereas one is VA's responsibility.  First, once a decision 
is issued, the veteran must file a timely notice of 
disagreement (NOD), in writing, contesting the decision in 
question.  Second, the RO must provide him an appropriate 
statement of the case (SOC).  The third and final required 
step is that the veteran must then file a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement) within the 
specific time-period prescribed by law.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2000).

A veteran typically has one year from the date of 
notification of the RO decision or 60 days from the date the 
RO mailed him the SOC, whichever is later, to complete the 
requirements for perfecting an appeal.  Moreover, in 
instances where there is a supplemental statement of the case 
(SSOC) covering an issue that was not included in the prior 
SOC, a substantive appeal also must be filed within 60 days 
pertaining to the additional issue in order to perfect an 
appeal concerning it.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 
20.305, 20.306.

Here, the pertinent procedural history is as follows.  The RO 
initially denied the claim for service connection for the 
back disability in June 1998 and notified the veteran of the 
decision, and of his procedural and appellate rights, on July 
3, 1998.  He thereafter satisfied his first responsibility 
for appealing that decision by submitting a timely NOD in 
September 1998.  The RO, then, satisfied VA's responsibility 
by mailing him an appropriate SOC concerning this claim in 
March 1999.  However, the veteran did not complete the final 
sequential step that would have perfected his appeal on this 
issue.  He failed to submit a timely 


substantive appeal to the RO prior to the July 3, 1999, 
expiration date-that being the remainder of the one-year 
period since being notified of the RO's decision denying his 
claim.

Although the veteran's representative submitted a "VA Form 
9" in October 1998 in which he made some arguments with 
respect to the veteran's back disability, that was several 
months prior to the RO issuing the veteran the SOC in March 
1999.  Neither the applicable law nor regulations provide 
basis that would permit the consideration of a VA Form 9 as a 
substantive appeal prior to the issuance of the SOC.  Indeed, 
the Board in effect apprised the veteran of this when it 
remanded the claim to the RO in February 2000 in order to 
give him an opportunity to testify at a hearing before 
a Member of the Board-to be heard on the issue of the 
timeliness of his appeal.  Therefore, he is not prejudiced by 
this decision because he had adequate opportunity to present 
additional evidence and/or argument at a hearing before a 
member of the Board.  See VAOPGCPREC 9-99 (Aug. 18, 1999); 
Marsh v. West, 11 Vet. App. 468 (1998); Bernard v. Brown, 4 
Vet. App. 384 (1993).  It is evident that the veteran was 
afforded appropriate procedural protections when his claim 
was remanded exclusively to give him the opportunity to 
provide testimony and argument on this issue.  Nonetheless, 
by canceling the hearing that was scheduled in September 
2000, he effectively rejected the opportunity to provide 
arguments on the issue of timeliness.  He has further failed 
to advance any written arguments on this question.   

Consequently, inasmuch as he did not submit a substantive 
appeal or any other correspondence that could be construed as 
a valid substantive appeal, following the issuance of the 
SOC, the Board does not have jurisdiction to adjudicate this 
claim and, therefore, it must be dismissed.  38 U.S.C.A. 
§§ 7104, 7105, 7108; Roy v. Brown, 5 Vet. App. 554 (1993).



ORDER

The claim for service connection for the back disability is 
dismissed.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

